DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Further explanation of the above arrangement is provided below for additional context and reference
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 1). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
The drawings are objected to because the fail to adequately define and disclose every feature of the claimed invention.  In particular, the claimed invention is directed to a method; however, the drawings fail to disclose any process or method such as that described by the claimed method.  The drawings merely provide an embodiment of the structural aspects used in the method; however, the method itself and the steps performed by the method are not clearly or adequately shown by the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the method claim recites “the output signal indicating the position of separate sources of a uniquely coded signal and/or groups of sources of a uniquely coded signal is received from the transducer;” however, the claims fail to recite the element that is receiving the output signal from the transducer.  Further, it is presumed that the element receiving the output signal is also the element that determines the object position; however, the claim do not set forth this element, which is determined essential because it is both presumably receiving a signal from the transducer as well as then performing determination of the object position.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are rejected as being indefinite because the claims do not properly or adequately set forth and define what the claimed invention is.  The claims fail to recite a structure that includes a preamble, transitional phrase, and body, in particular, there is a lack of transitional phrase; therefore, it is unclear to the examiner what exactly is being claimed as part of the invention.  

Claims 1-9 are also unclear because they do not reasonably establish nor actively recite any particular steps that are performed by the method to define what the claimed method is and entails.  In particular, the claim is written using passive language (e.g. “the object position is determined” “coded signal is received”) rather than active language that clearly sets forth what steps are performed by the method (e.g. forming separate sources, receiving output signal, determining object position by…).  As a result it is unclear what elements are actually required and are being claimed and actually performed as part of the method.

Claims 1-9 are indefinite because the limitations “separate sources of a uniquely coded signal are used and/or groups of sources of a uniquely coded signal are formed” are unclear.  In particular, the use of “and/or” makes the limitations unclear as to what is and is not required by the limitations.  Also, it is unclear what is meant by “separate sources of a uniquely coded signal” including how to define the metes and bounds of “a uniquely coded signal” and whether each source has its own uniquely coded signal.  In other words, it is unclear what the coded signal is unique in reference to, such uniquely coded 

Claims 1-9 are also unclear and indefinite because the claim limitations do not define or clearly show how the object position is determined or what structural element determines the object position.  For purposes of examination, the examiner assumes that object position is determined based on receiving signals from the sources including information about the position of said sources, and analyzing that data to infer the object position; however, the claim fails to clearly define or recite that such an analysis is taking place, nor does it clearly show how the “output signal,” “the separate sources,” “uniquely coded signals,” etc. are being implemented to determine an object position.

Claims 1-9 are indefinite because the claims recite “the separate sources…are arranged randomly along an object's motion path at any distance between any two successively installed separate sources…not exceeding the transducer measurement range,” and it is unclear how the sources can be “arranged randomly” but also “at any distance not exceeding the transducer measurement range.”  If the sources are restricted so that the distance between any two cannot exceed the transducer measurement range, then there is a restriction on the arrangement that is not totally random.  In other words, it is unclear what the metes and bounds of being arranged randomly are and constitutes a sufficiently random arrangement since it is clear the arrangement is not totally random because the distance must not exceed the transducer measurement range.

Claims 1-9 are also unclear and indefinite because they include the use of phrases using “and/or” terminology; therefore, it is unclear what is actually claimed and required by the limitations in the respective claims where the “and/or” terminology is used as well as their dependent claims.

Claim 3 is indefinite for similar reasons stated above with regards to further defining the arrangement of sources “are positioned…at an equal distance between any two successively installed separate sources…not exceeding the transducer measurement range” that appear to further restrict the randomness of arranging the sources; therefore, it is unclear how to define being arranged randomly when further restricted to being at an equal distance.

Claims 4-7 are all unclear because the claims limitations are recited in a format that lists a plurality of items and it is unclear if all of these items are required by the claim, or if the list is defining a number of alternatives wherein at least one of these items can be used to define the claim limitation.  For example in claim 4, it is unclear if all of these elements “chips, code carriers, tags” must be used as separate sources are if any of these elements can be used as separate sources.

Claim 6 and 7 are indefinite because the recite “used as transducers;” however, claim 1 only recites one transducer (“a transducer” in ln 1); therefore, it is unclear if the claims are intending to incorporate more than one transducer and further how use of more than one transducer is implemented within the method.

Claim 7 is indefinite because the claim recites “wherein a processor and a connected or a built-in antenna, radar, reading/recording head are used as transducers” and it is unclear if “a processor” is being defined as “used as transducers” and how a processor constitutes a transducer.  It is also unclear if the claim is intending to combine “a processor” with “radar” or “reading/recording head” to be used as transducers or if only “a processor and a connected or built-in antenna are used as transducers. Claim 7 is also unclear because the limitation “connected or built-in antenna” is indefinite since it appears to be 

Claim 1 recites the limitation "the signal" in ln 9 and “the output signal” in ln 10.  There is insufficient antecedent basis for these limitations in the claim.  It is also unclear how these limitations are related to “a uniquely coded signal” recited in claim 1.

Claim 4 recites the limitation "the radio frequency identification system" in ln 23.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US 8712690).

With respect to claim 1, White discloses an adaptive method for measuring movements [Col 4; ln 39-40], 

separate sources (beacons 102a-102f) of a uniquely coded signal (“identifier unique to respective beacon”) are used and/or groups of sources of a uniquely coded signal are formed [Col 4; ln 62-67], 
(Examiner notes the statement of “and/or” is understood to mean limitation can be met by one of the two limitations around the and/or statement)
the separate sources of a uniquely coded signal and/or groups of sources of a uniquely coded signal formed are arranged randomly along an object's motion path (“characterized by using asymmetric physical configuration or arrangement that lies at least partially within an enclosed, indoor or covered environment”) [Fig. 1A-1C] & [Col 12; ln 22-67] at any distance between any two successively installed separate sources [Fig. 1a; 104] of a uniquely coded signal and/or between any two formed groups of sources of a uniquely coded signal not exceeding the transducer measurement range [Fig. 1a; 106, 108] & [Col 10; 53-67] (characterized by Fig. 1a, where sources are placed at a distance within the transducer measurement range (108c, 108d))
the signal is directed on the moving object having the transducer [Fig. 1A] & [Col 3; ln 28-40] & [Col 17; ln 35-45], (Examiner notes “the signal” is understood to be one of the sources signals) (further supported by Villadangos pg. 1474; col 1)
the output signal indicating the position of separate sources of a uniquely coded signal and/or groups of sources of a uniquely coded signal is received from the transducer [Col 14; ln 8-24] (characterized by a processor that receives, from the receiver (transducer), a portion of the data obtained from the broadcast signal (signal form the separate sources) that includes information about location or position of the beacon [Col 16; ln 56-67]) and (Examiner notes “the output signal” is understood to be the output of the transducer that provides information indicating the position of the sources) (further supported by Villadangos pg. 1474; col 1)
(“summing the plurality of vector quantities by the processor to determine the updated receiver location until a number of consecutive iterations provide updated receiver locations falling within a defined limit”) [Col 4; ln 39-61] & [Col 16; ln 1-20].

With respect to claim 2, White discloses wherein groups of sources of a uniquely coded signal are obtained by changing the number of signal sources and/or changing the distance between any two signal sources and/or changing the types of signal sources used (changing number of signal sources characterized by changing number of sources based on object entering/exiting signal range for each of the sources [Col 21; ln 18-41],

With respect to claim 3, White discloses wherein separate sources of a uniquely coded signal and/or groups of sources of a uniquely coded signal are positioned along the object's motion path, at an equal distance between any two successively installed separate sources of a uniquely coded signal and/or between any two formed groups of sources of a uniquely coded signal not exceeding the transducer measurement range. [Col 12; ln 22-67] (characterized in implementing a symmetrical arrangement that would implement equal distance spacing within the environment between the sources)

With respect to claim 4, White discloses wherein chips, code carriers, tags being a part of the radio frequency identification system are used as separate sources of a uniquely coded signal. (characterized by radio frequency beacons with unique identifiers) [Col 4; ln 39-49]

With respect to claim 5, White discloses wherein magnets, light sources, heat sources, any kinds of radiation sources, kinetic energy sources, pressure sources, ultrasonic waves, and materials with 

With respect to claim 6, White discloses wherein Hall sensors, photo cells, magnetostriction transducer, inductive and capacitive transducers, radio frequency transducers, radiation transducers, pressure transducers are used as transducers. (characterized by receiver 112 capable of receiving radio frequency communication) [Col 13; ln 32-67 to Col 7; ln 1-5]

With respect to claim 7, White discloses wherein a processor [Fig. 1; 116] and a connected or a built-in antenna (characterized by receiver) [Fig. 1; 112], radar, reading/recording head [Fig. 1; 118] & [Col 15; ln 24-55] are used as transducers [Col 14; ln 1-8].

With respect to claim 8, White discloses wherein the numbers of separate sources of a uniquely coded signal and/or groups of sources of a uniquely coded signal are determined by the output signal from the transducer [Col 17; ln 41-56] (characterized by the receiver 112 can extract or otherwise provides data indicative of the unique identifier for beacon 102a from the received broadcast signal 106a along with the RSSI value for broadcast signal 106a and data indicative of the unique identifier for beacon 102b along with the RSSI value for broadcast signal 106b to the processor 116)

With respect to claim 9, White discloses wherein a coordinate grid is additionally built for determining the position of an object, the object is positioned with determining its absolute coordinate, (“Where the known locations of the beacons are provided in an absolute coordinate system (e.g., as a latitude and longitude) the position of the receiver may be further related to the same absolute coordinate system”) [Col 2; ln 39-45] and additions and exclusions of sources of a uniquely coded signal and/or groups of sources of a uniquely coded signal, changes in the location of sources of a uniquely coded signal and/or groups of sources of a uniquely coded signal in space are tracked with automatic adjustment of the table showing space location of separate source of a uniquely coded signal and/or a group of sources of a uniquely coded signal [Col 12; ln 65-67 to Col 13; ln 1-9] (characterized by tracking and updating a table of sources based on them entering and exiting range of the receiver to update and track sources most pertinent and best positioned to determine the object’s position).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TERENCE E STIFTER JR/Examiner, Art Unit 2865                                                                                                                                                                                                        

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864